Name: Commission Directive 2000/73/EC of 22 November 2000 adapting to technical progress Council Directive 93/92/EEC on the installation of lighting and light-signalling devices on two- or three-wheel motor vehicles (Text with EEA relevance)
 Type: Directive
 Subject Matter: land transport;  organisation of transport;  marketing;  technology and technical regulations
 Date Published: 2000-11-29

 Avis juridique important|32000L0073Commission Directive 2000/73/EC of 22 November 2000 adapting to technical progress Council Directive 93/92/EEC on the installation of lighting and light-signalling devices on two- or three-wheel motor vehicles (Text with EEA relevance) Official Journal L 300 , 29/11/2000 P. 0020 - 0023Commission Directive 2000/73/ECof 22 November 2000adapting to technical progress Council Directive 93/92/EEC on the installation of lighting and light-signalling devices on two- or three-wheel motor vehicles(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 92/61/EEC of 30 June 1992 relating to the type-approval of two- or three-wheel motor vehicles(1), as last amended by Directive 2000/7/EC of the European Parliament and of the Council(2), and in particular Article 16 thereof,Having regard to Council Directive 93/92/EEC of 29 October 1993 on the installation of lighting and light-signalling devices on two- or three-wheel motor vehicles(3), and in particular Article 4 thereof,Whereas:(1) Directive 93/92/EEC is one of the separate Directives of the Community type-approval procedure introduced by Directive 92/61/EEC. The provisions of Directive 92/61/EEC relating to systems, components and separate technical units for vehicles therefore apply to that Directive.(2) Developments in technology now permit an adaptation of Directive 93/92/EEC to technical progress. In order to enable the full type-approval system to function properly, it is therefore necessary to clarify or supplement certain requirements of the Directive concerned.(3) To this end, it should be specified that lighting devices type-approved for vehicles in categories M1 and N1, in accordance with the relevant directives, may also be installed on two- or three-wheel motor vehicles. Provision should also be made to permit the optional installation of front fog lamps, rear fog lamps, reversing lamps and hazard warning devices on three-wheel mopeds and light quadricycles. Directive 93/92/EEC should be supplemented with the appropriate instructions for installing these devices. The wording of certain points in the English and Dutch versions should be aligned on the corresponding points in the other language versions.(4) The measures provided for in this Directive are in accordance with the opinion of the Committee for Adaptation to Technical Progress set up under Article 13 of Council Directive 70/156/EEC of 6 February 1970 on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers(4), as last amended by Directive 2000/40/EC of the European Parliament and of the Council(5),HAS ADOPTED THIS DIRECTIVE:Article 1Annexes II to VI to Directive 93/92/EEC are hereby amended as set out in the Annex to this Directive.Article 21. With effect from 1 January 2002, Member States may not, on grounds relating to the installation of lighting and light-signalling devices:- refuse to grant EC type-approval for a type of two- or three-wheel motor vehicle, or- prohibit the registration, sale or entry into service of two- or three-wheel motor vehicles,if the installation of the lighting and light-signalling devices complies with the requirements of Directive 93/92/EEC, as amended by this Directive.2. With effect from 1 July 2002, Member States shall refuse to grant EC type-approval for any new type of two- or three-wheel motor vehicle on grounds relating to the installation of lighting and light-signalling devices if the requirements of Directive 93/92/EEC, as amended by this Directive, are not fulfilled.Article 31. Member States shall adopt and publish, no later than 31 December 2001, the provisions necessary to comply with this Directive. They shall forthwith inform the Commission thereof.They shall apply those provisions from I January 2002.When Member States adopt those provisions, they shall contain a reference to this Directive or shall be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made.2. Member States shall communicate to the Commission the texts of the main provisions of national law that they adopt in the field governed by this Directive.Article 4This Directive shall enter into force on the 20th day following that of its publication in the Official Journal of the European Communities.Article 5This Directive is adressed to the Member States.Done at Brussels, 22 November 2000.For the CommissionErkki LiikanenMember of the Commission(1) OJ L 225, 10.8.1992, p. 72.(2) OJ L 106, 3.5.2000, p. 1.(3) OJ L 311, 14.12.1993, p. 1.(4) OJ L 42, 23.2.1970, p. 1.(5) OJ L 203, 10.8.2000, p. 9.ANNEXI. Annex II is hereby amended as follows:(a) [Applies only to the English version.]item 1.4. is replaced by the following text: "1.4. non-triangular side retro-reflectors;"(b) item 5 is replaced by the following text: "5. The lighting and light-signalling devices referred to in sections 1 and 2 and type-approved for motorcycles, in accordance with Directive 97/24/EC, or type-approved for vehicles in categories M1 and N1, in accordance with the relevant Directives 76/757/EEC, 76/758/EEC, 76/759/EEC, 76/760/EEC, 76/761/EEC, 76/762/EEC, 77/538/EEC or 77/539/EEC, shall also be permitted on mopeds."(c) item 6.7.5. is replaced by the following text: "6.7.5. Alignment: the reference axis of the retro-reflectors must be perpendicular to the median longitudinal plane of the vehicle and positioned outwards. Retro-reflectors at the front may pivot in line with the steering angle."II. Annex III is hereby amended as follows: (a) item 2 is completed as follows: "2.5. front fog lamp,2.6. rear fog lamp,2.7. reversing lamp,2.8. hazard warning device."(b) item 5 is replaced by the following text: "5. The lighting and light-signalling devices referred to in sections 1 and 2 and type-approved for motorcycles, in accordance with Directive 97/24/EC, or type-approved for vehicles in categories M1 and N1, in accordance with the relevant Directives 76/757/EEC, 76/758/EEC, 76/759/EEC, 76/760/EEC, 76/761/EEC, 76/762/EEC, 77/538/EEC or 77/539/EEC, shall also be permitted on three-wheel mopeds and light quadricycles."(c) the final indent of item 6.5.3.1 is replaced by the following: "- the internal edges of the illuminating surfaces must be at least 500 mm apart. That distance may be reduced to 400 mm if the maximum width of the vehicle is less than 1300 mm."(d) item 6 is completed as follows: "6.11. Front fog lamps6.11.1. Provisions identical to those set out in items 6.7.1 to 6.7.11 of Annex VI.6.12. Rear fog lamps6.12.1. Provisions identical to those set out in items 6.8.1 to 6.8.11 of Annex VI.6.13. Reversing lamps6.13.1. Provisions identical to those set out in items 6.9.1 to 6.9.10 of Annex VI.6.14. Hazard warning device6.14.1. Provisions identical to those set out in items 6.10.1 to 6.10.4 of Annex VI."III. Annex IV is hereby amended as follows:(a) item 5 is replaced by the following text: "5. The lighting and light-signalling devices referred to in sections 1 and 2 and type-approved for vehicles in categories M1 and N1, in accordance with the relevant Directives 76/757/EEC, 76/758/EEC, 76/759/EEC, 76/760/EEC, 76/761/EEC, 76/762/EEC, 77/538/EEC or 77/539/EEC, shall also be permitted on motorcycles."(b) [Applies only to the English version.]item 6.3.10, title , is replaced by the following: "6.3.10. Operational tell-tale: compulsory."IV. Annex V is hereby amended as follows: item 5 is replaced by the following text: "5. The lighting and light-signalling devices referred to in sections 1 and 2 and type-approved for vehicles in categories M1 and N1, in accordance with the relevant Directives 76/757/EEC, 76/758/EEC, 76/759/EEC, 76/760/EEC, 76/761/EEC, 76/762/EEC, 77/538/EEC or 77/539/EEC, shall also be permitted on motorcycles with sidecar."V. Annex VI is hereby amended as follows:(a) item 5 is replaced by the following text: "5. The lighting and light-signalling devices referred to in sections 1 and 2 and type-approved for vehicles in categories M1 and N1, in accordance with the relevant Directives 76/757/EEC, 76/758/EEC, 76/759/EEC, 76/760/EEC, 76/761/EEC, 76/762/EEC, 77/538/EEC or 77/539/EEC, shall also be permitted on tricycles."(b) [Applies only to the Dutch version.](c) the final indent of item 6.5.3.1 is replaced by the following text: "- the internal edges of the illuminating surfaces must be at least 500 mm apart. That distance may be reduced to 400 mm if the maximum width of the vehicle is less than 1300 mm."(d) [Applies only to the Dutch version.]